 1
     NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
 6
     MICHAEL K. MARRIOTT, CSBN 280890                           JS-6
     Special Assistant United States Attorney
 7         Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105-1545
 9         Telephone: (415) 977-8985
10         Facsimile: (415) 744-0134
           Email: Michael.Marriott@ssa.gov
11
12                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
14   CORINNA FOSTER                          )
     on behalf Of C.S. and Z.S., minors,     ) Case No. 2:18-cv-04044-SVW-KES
15
                                             )
16         Plaintiff,                        )
17                                           ) JUDGMENT OF REMAND
                  v.                         )
18                                           )
19   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
20
                                             )
21         Defendant.                        )
22                                           )

23         The Court having approved the parties’ Stipulation to Voluntary Remand
24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
25   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
26   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
27   DECREED that the above-captioned action is remanded to the Commissioner of
28   Social Security for further proceedings consistent with the Stipulation to Remand.


     DATED: July 29, 2019
                                     UNITED STATES MAGISTRATE JUDGE
